805 F.2d 1034
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert GOLSON, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 86-1318.
United States Court of Appeals, Sixth Circuit.
Oct. 1, 1986.

1
Before KEITH and WELLFORD, Circuit Judges, and TODD, District Judge.

ORDER

2
The plaintiff moves for counsel on appeal from the district court's judgment dismissing his Social Security case.  The Secretary has filed a motion to dismiss.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the plaintiff's informal brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
The plaintiff's application for Social Security disability benefits was denied by the ALJ.  The plaintiff did not appeal from that denial.  Subsequently, the plaintiff did move to reopen the case.  The ALJ denied reopening, and the Appeals Council affirmed.


4
After various proceedings in the district court, the magistrate issued a report recommending that the case be dismissed.  The plaintiff failed to file any objections to the magistrate's report despite being advised to do so.  The district court then entered judgment dismissing the case.


5
Under United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.1981), a party must object to the magistrate's report or else the party waives any issues on appeal.  This rule has been approved by the Supreme Court.  Thomas v. Arn, --- U.S. ----, 106 S.Ct. 466, 475 (1985).  Because the plaintiff did not file objections to the magistrate's report, he has waived any issues on appeal.  Although this rule is harsh to pro se litigants who are unfamiliar with court procedures, it is the law this panel must follow.


6
Because a decision on the Secretary's motion to dismiss is unnecessary to the disposition of this case, the motion is denied as moot.  The motion for counsel is also denied.  The judgment of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit.